                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

RONALD TITLBACH,                          )
RICHARD PITT,                             )
                                          )
                     Plaintiff,           )
                                          )
v.                                        )      Case No. CIV-18-967-R
                                          )
B. ANTONELLI, et al.,                     )
                                          )
                     Defendants.          )

                                         ORDER

       Plaintiffs filed this action seeking relief pursuant to Bivens v. Six Unknown

Narcotics Agents, 403 U.S. 388 (1971). Pursuant to 28 U.S.C. § 636(b)(1)(B), the matter

was referred to United States Magistrate Judge Bernard M. Jones for preliminary review.

Upon review Judge Jones recommended that Plaintiff Pitt be dismissed from this action

because joinder of the two Plaintiffs’ claims was infeasible under Rule 20 of the Federal

Rules of Civil Procedure. Plaintiff did not object to the Report and Recommendation, nor

did he respond to a subsequent Order entered by Judge Jones regarding his intentions.

However, on November 9, 2018, Mr. Pitts initiated a separate action in his own name, Pitt

v. Antonelli et al., Case No. CIV-2018-1102-R. Accordingly, the Court hereby ADOPTS

the Report and Recommendation entered by Judge Jones on October 11, 2018, and

dismisses Mr. Pitts’ claims in this action without prejudice.

       IT IS SO ORDERED this 14th day of November 2018.
